CHADICK, Chief Justice
(dissenting).
The original opinion notes that this is a case transferred from the Court of Civil Appeals, Fifth Supreme Judicial District, Dallas, Texas. This case, if not previously dismissed, as well as others transferred at the same time, has been set for submission and oral argument in Dallas for the week beginning June 14,‘1971. A more expeditious determination of the merit of the appeal herein has not been found feasible and is not scheduled to be made. Had the appellant timely complied with all procedural requirements and deadlines the. case would not be mature for consideration on its merits until after argument and submission the week of June 14th. As the record stands, despite the tardy brief, nothing interferes with orderly processing and consideration of the merits of the appeal either before or after oral argument and submission the week of June 14th. No injury has been suggested or could occur to the appellee by reason of the failure of the appellant to timely file a brief. The appellee is in the identical position it would be in if the appellant had timely filed his brief. This court, so far as its convenience is concerned, is in the identical position it would be in had appellant’s brief been timely filed.
Clearly, good cause for failure to timely file a brief is not shown: but in the absence of harm is an appellate court justified in dismissing an appeal and thereby refusing to consider the merit of the case? As stated in Tex.R.Civ.P. 1 (1967), the objective of our system of rules “is to obtain a just, fair, equitable and impartial adjudication of the rights of litigants under established principles of substantive law.” Dismissal at this time violates the spirit of that rule. It seems to me that a dismissal under the circumstances disclosed by this record is arbitrary and uncalled for. Proper observance and respect for the rules can be maintained by less drastic action. Appellee’s motion to dismiss should be carried with the case, and if the appellant prevails, all or a part *122of the cost might be assessed against him. If the appellant merits discipline because his lawyer was negligent or cavalierly disregarded the rules, discipline of a nature more consistent with the seriousness of the offense should be assessed. Appellate Procedure in Texas, § 1210 [2] contains a discussion of the problem presented by the late filing of appellant’s brief. The section expresses a reasonable approach to a solution of the late filing problem. Also, see Texaco, Inc., v. Joffrion, 363 S.W.2d 827 (Tex.Civ.App., Texarkana 1962, writ ref’d, n.r.e.); Red Ball Motor Freight, Inc., v. Cordova, 332 S.W.2d 753 (Tex.Civ.App., Beaumont, 1960).
In instances such as this, when good cause has not been shown for failure to timely file a brief, but when the appellee has not suffered material injury and the operation of the court is not discernibly affected, there is no reason to dismiss an appeal that is being prosecuted in good faith. To do so is as arbitrary on the court’s part, and as contrary to the spirit of the rules as anything the appellant’s counsel has done. I, therefore, dissent.